Name: 91/370/EEC: Council Decision of 20 June 1991 on the conclusion of the Agreement between the European Economic Community and the Swiss Confederation concerning direct insurance other than life assurance
 Type: Decision
 Subject Matter: Europe;  European construction;  insurance
 Date Published: 1991-07-27

 27.7.1991 EN Official Journal of the European Communities L 205/2 COUNCIL DECISION of 20 June 1991 on the conclusion of the Agreement between the European Economic Community and the Swiss Confederation concerning direct insurance other than life assurance (91/370/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the last sentence of Article 57 (2) and Article 235 thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it is desirable to approve the Agreement with Switzerland concerning direct insurance other than life assurance, signed at Luxembourg on 10 October 1989, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Swiss Confederation concerning direct insurance other than life assurance is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall take the measures necessary for the exchange of instruments provided for in Article 44 of the Agreement (4). Done at Luxembourg, 20 June 1991. For the Council The President R. GOEBBELS (1) OJ No C 53, 5. 3. 1990, p. 1. (2) OJ No C 72, 18. 3.1991, p. 175, and Decision of 12 June 1991 (not yet published in the Official Journal). (3) OJ No C 56, 7. 3. 1990, p. 27. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General-Secretariat of the Council.